          Case 3:17-cv-05659-WHA Document 652 Filed 01/28/21 Page 1 of 2




 1   Juanita R. Brooks (CA SBN 75934), brooks@fr.com
     Frank J. Albert (CA SBN 247741), albert@fr.com
 2   Oliver J. Richards (CA SBN 310972), ojr@fr.com
     FISH & RICHARDSON P.C.
 3   12860 El Camino Real, Suite 400
 4   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 5
     Robert Courtney (CA SBN 248392), courtney@fr.com
 6   FISH & RICHARDSON P.C.
     60 South Sixth Street, Suite 3200
 7   Minneapolis, MN 55402
     Tel: (612) 335-5070 / Fax: (612) 288-9696
 8

 9   Attorneys for Plaintiff, FINJAN, INC.

10                                UNITED STATES DISTRICT COURT

11               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

12   FINJAN, INC.,                                     Case No. 3:17-cv-05659-WHA

13                   Plaintiff,                        FINJAN, INC.’S STATEMENT
                                                       CONFIRMING NO OPPOSITION TO THE
14          v.                                         APPOINTMENT OF MATTHEW BORDEN
15                                                     AS SPECIAL MASTER
     JUNIPER NETWORKS, INC.,
16
                     Defendant.                        U.S. District Judge William H. Alsup
17                                                     Courtroom 12
18

19

20

21

22

23

24

25

26

27

28

                                              Case No. 3:17-cv-05659-WHA
     FINJAN’S NON-OPPOSITION TO APPOINTMENT OF SPECIAL MASTER MATT BORDEN
          Case 3:17-cv-05659-WHA Document 652 Filed 01/28/21 Page 2 of 2




 1          As per the Court’s order of January 9, 2021 (D.I. 649), Finjan states that it has no objection to

 2   the appointment of Mr. Borden as special master for the parties’ dispute over attorney fees.

 3          Finjan respectfully asks that the Court’s appointment of the special master include an instruction

 4   that the special master’s report include recommended findings concerning the responsibility of Finjan’s

 5   previous counsel Kramer Levin Naftalis & Frankel LLP (“Kramer Levin”) for any fees that the special

 6   master may recommend awarding. As the Court knows, Kramer Levin was Finjan’s counsel for the

 7   period in which the Court found § 285 exceptionality. Finjan’s current counsel Fish & Richardson P.C.

 8   did not represent Finjan at that time. The Court’s Order of October 22, 2020 retained jurisdiction over

 9   Kramer Levin “to entertain any motions for sanctions or further relief at the end of this action,” (D.I.

10   631). Finjan respectfully proposes that Kramer Levin’s involvement is necessary to the fair assessment

11   of the fee issues, particularly in view of the Attorney Eyes Only information implicated by those issues,

12   which Finjan was unable to review under the case’s Protective Order.

13

14   Dated: January 28, 2021                   Respectfully Submitted,

15                                             By: /s/ Robert Courtney
                                                   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
16                                                 Frank J. Albert (CA SBN 247741) albert@fr.com
17                                                 Oliver J. Richards (CA SBN 310972) ojr@fr.com
                                                   FISH & RICHARDSON P.C.
18                                                 12860 El Camino Real, Suite 400
                                                   San Diego, CA 92130
19                                                 Phone: (858) 678-5070 / Fax: (858) 678-5099
20                                                  Robert Courtney (CA SBN 248392), courtney@fr.com
                                                    FISH & RICHARDSON P.C.
21
                                                    60 South Sixth Street, Suite 3200
22                                                  Minneapolis, MN 55402
                                                    Tel: (612) 335-5070 / Fax: (612) 288-9696
23
                                                    Attorneys for Plaintiff FINJAN, INC.
24

25

26

27

28

                                        1             Case No. 3:17-cv-05659-WHA
     FINJAN’S NON-OPPOSITION TO APPOINTMENT OF SPECIAL MASTER MATT BORDEN
